Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  June 22, 2018                                                                                         Stephen J. Markman,
                                                                                                                  Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  157813-5(59)                                                                                             David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                            Kurtis T. Wilder
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Elizabeth T. Clement,
            Plaintiff-Appellee,                                                                                        Justices
                                                                     SC: 157813
  v                                                                  COA: 339543
                                                                     Oakland CC: 1990-097706-FC
  JESSIE HAYES,
             Defendant-Appellant.
  _____________________________________/
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
                                                                     SC: 157814
  v                                                                  COA: 339544
                                                                     Oakland CC: 1988-083715-FC
  DONYELLE MICHAEL BLACK,
             Defendant-Appellant.
  _____________________________________/
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
                                                                     SC: 157815
  v                                                                  COA: 339547
                                                                     Oakland CC: 1987-078538-FC
  JEMAL TIPTON,
             Defendant-Appellant.
  _____________________________________/

          On order of the Chief Justice, the motion of plaintiff-appellee to extend the time for
  filing its answer to the applications for leave to appeal is GRANTED. The answer will be
  accepted as timely filed if submitted on or before July 17, 2018.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                    June 22, 2018

                                                                                Clerk